internal_revenue_service department of the treasury index numbers washington d c contact person number release date in reference to cc dom fi p plr-116629-98 date date telephone number legend taxpayer state_agency statute dear this is in response to your authorized representative’s date letter requesting a ruling that taxpayer’s liability for certain payments is properly characterized as a liability for return_premiums under a retrospective rating plan based on experience for purposes of sec_832 and sec_1_832-4 and to your representative’s letters of september october and november and date and february and providing supplemental information respecting that request facts under the workers’ compensation law of state employers meeting certain requirements may pay workers’ compensation claims directly as an alternative to providing commercial insurance for their employees see statute taxpayer was established under a provision of that law which allows employers of common interest to establish a fund to share and distribute their risk for providing workers’ compensation coverage taxpayer is subject_to the supervision of the agency the state_agency responsible for administering state’s workers’ compensation laws taxpayer is not a commercial insurance carrier or a company licensed by the state_agency responsible for regulating and licensing insurance carriers however it computes its income based on the underwriting and investment exhibit of the national association of insurance commissioners naic annual_statement applicable to property and casualty insurance_companies and files its federal_income_tax return as a nonlife insurance_company while taxpayer is not required to file an naic annual_statement it prepares its financial statements in a manner consistent with that annual_statement taxpayer is governed by a board_of trustees trustees elected by and from its participating members the instrument governing taxpayer is a participation_agreement it enters into with each member the participation_agreement sets forth the rights and obligations of taxpayer and its members including the scope of the insurance coverage taxpayer provides and the premiums contributions the members must pay in return for that coverage each participation_agreement is effective for a twelve-month period january - december and is automatically renewed on each subsequent anniversary date unle sec_30 days written notice is provided by the canceling party that twelve month period is referred to in this ruling as a fund year the model participation_agreement taxpayer has provided obligates taxpayer to pay all amounts members are entitled to receive relating to claims arising under state’s workers’ compensation act with respect to injuries occurring during the plan_year covered by the agreement taxpayer makes payments directly to claimants the participation_agreement provides that taxpayer and members have joint_and_several_liability for all covered claims thus if the assets of taxpayer are insufficient to pay a claim the members may be assessed additional contributions any such additional contributions are to be assessed against all members on a pro-rata basis based on total contributions for the fund year in which the additional contributions are to be made effective for taxpayer’s year the participation_agreement incorporates a retrospective rating plan plan pursuant to which members with favorable experience in a particular fund year may receive credits credits against future required contributions the intent and the effect of the plan is to provide for distributions to its members of most of taxpayer’s cumulative underwriting and investment_income the amounts to be distributed are attributable to taxpayer’s entire experience and not simply to its experience with respect to any particular policyholder or any particular group of policyholders prior to adopting the plan taxpayer calculated the amount of the dividends it would distribute utilizing essentially the same basis as the basis for distributions utilized in the plan only eligible members are entitled to receive credits eligible members are 1the amount distributed to the members is attributable to the entire experience of the company its allocation among the members is determined by the ratio of the persons who are members during both the fund year with respect to which the credits apply and who continue to be members in the year in which the credits are actually paid unless the taxpayer administrator unilaterally terminates the relevant member’s participation in taxpayer or unless taxpayer otherwise refuses to permit that member to remain a member the plan provides that each member consents to the authority of the board_of trustees to amend or modify the terms of such plan as the board deems necessary in order to preserve the taxpayer’s reserves provided however that any such amendment or modification may not reduce or eliminate taxpayer’s obligation to pay credits accrued in prior fund years credits are comprised of two parts the claims fund retrospective return amount the claims fund credit and the trustee fund retrospective return amount the trustee fund credit the total claims fund credit for a particular year is determined by multiplying the total contributions made by all of the members to the taxpayer for all years by the claims fund percentage and reducing that amount by taxpayer's total historical and current losses net of reinsurance recoverable and discounted in accordance with treasury regulations and internal_revenue_service guidelines and by accrued claims fund credits and dividends from all fund years the share of the total claims fund credit that is to be credited to each eligible member is an amount equal to that credit reduced by an amount equal to the discount on taxpayer’s losses computed pursuant to sec_846 multiplied by a fraction whose numerator is equal to of the relevant member’s audited contributions for the relevant fund year less claims paid and plus claims reserved with respect to that member in that year and whose denominator is equal to of the audited contributions of all of those eligible members whose contributions during the relevant fund year exceeded the claims paid and the claims reserved with respect to those members in that year the plan provides that the claims fund credit shall be issued to eligible members as a credit on renewal contributions for the third fund year following the close of the fund year with respect to which that return is made the total trustee fund credit is an amount equal to favorable experience of a particular member in a particular fund year to the favorable experience of all of those eligible members with favorable experience in that fund year 2the percentage can be different from if required by the agency a of the total contributions made by all members during all fund years or b if undiscounted losses for all fund years as determined by taxpayer’s actuary net of reinsurance recoverable exceed the claims fund percentage of the aggregate audited member contributions for all years the total amount of those contributions less the total undiscounted amount of taxpayer's losses_incurred as determined by its actuary net of reinsurance recoverable less operating_expenses plus investment_income plus income other than investment_income and underwriting_income and less accrued trustee fund retrospective returns and dividends from all fund years the share of the trustee fund credit that is to be credited to each eligible member is an amount equal to that credit multiplied by a fraction whose numerator is equal to of the relevant member’s audited contributions for the relevant fund year less claims paid and plus claims reserved with respect to that member in that year and whose denominator is equal to of the audited contributions of all of those eligible members whose contributions during the relevant fund year exceeded the claims paid and plus claims reserved with respect to those members in that year the plan provides that each member’s share of the trustee fund credit shall be returned to eligible members as a credit on renewal contributions for the second fund year following the close of the fund year with respect to which the credit is based ruling requested taxpayer requests a ruling that its liability for credits is properly characterized as a liability for return_premiums under a retrospective rating plan based on experience for purposes of code sec_832 and sec_1_832-4 law and analysis the term policyholder_dividend is separately defined for nonlife and life_insurance_companies for nonlife insurance_companies sec_832 permits a deduction for dividends_and_similar_distributions paid or declared to policyholders in their capacity as such sec_834 defines policyholder dividends as dividends_and_similar_distributions paid or declared to policyholders sec_834 provides that amounts returned where the amount is not fixed in the insurance_contract but depends on the experience of the company or the discretion of management shall not be treated as return_premiums but shall be treated as dividends_to_policyholders under sec_834 the characterization of those amounts as policyholder dividends is not by its terms limited to payments to policyholders that depend solely on the experience of the company or the discretion of management to the contrary a more natural reading of the sentence suggests congress intended that amounts that in total depend on the entire experience of the company would be treated as policyholder dividends rather than return_premiums even if allocation of those amounts among policyholders is based on an additional factor such as the experience of those policyholders until the same definition of policyholder dividends applied for both nonlife and life_insurance_companies the language now appearing in sec_834 to define policyholder dividends for nonlife insurance_companies appeared in former sec_811 defining dividends for life_insurance_companies sec_1_811-2 of the regulations provided that for life_insurance_companies the term dividends_to_policyholders includes amounts returned to policyholders where the amount is not fixed in the contract but depends on the experience of the company or the discretion of management former sec_809 provided that such amounts were not included in return_premiums applying these definitions the fifth circuit concluded that certain amounts paid to nonparticipating policyholders in a life_insurance_company were return_premiums and not policyholder dividends in 594_f2d_530 5th cir the service asserted that certain amounts should be classified as dividends_to_policyholders and not return_premiums the amounts in question were fixed in the contracts and their payment was not subject_to the discretion of republic’s board or management liability for the amounts depended only on the experience of the group policyholders and not on the experience of other policyholders or of the company as a whole nonetheless the service argued the amounts in question were dividends because they were based on the experience of the company the court could have dismissed the service’s argument on the basis that since the liability to pay the relevant amounts was fixed in the contract the amounts simply could never have constituted dividends for tax purposes it did not in deciding the amounts in question constituted return_premiums and not dividends the court stated the most significant fact in the case of these group policyholders is that the insurer’s liability for the group refund arises without regard to the experience of other clients or the overall profit and loss experience of the company itself sec_809 represents an attempt to distinguish return_premiums from dividends and the definition was written in terms of classic dividend characteristics in this context the taxpayer’s argument that congress intended experience to mean profit and loss experience is a natural and persuasive reading of the statute f 2d pincite likewise in 690_f2d_878 ct_cl the claims_court decided that a payment to a nonparticipating policyholder was a return premium and not a dividend because the payment did not depend on the profit and loss experience of the company the court discussed in detail what distinguished a dividend from a return premium and indicated that a payment fixed in a contract but designed to distribute to the policyholder a portion of the insurer’s surplus as opposed to a return of a portion of the premium it paid was to be treated as a dividend the court indicated that since it held the amounts in question were fixed in the contract it impliedly had determined they were not dependent on the experience of the company it then went on to discuss what the term experience of the company means noting that the taxpayer is obligated to pay the refunds on the basis of the claims and expense experience of the particular policyholder regardless of the taxpayer’s overall profit and loss experience - it must pay the refund even when its investments lose money it is the profit and loss experience at the level of the life_insurance_company however and not at the level of the individual policyholder that is relevant if the amount returned depends on the profit or loss of the company even if the amount does not depend on management discretion it is to be treated as a policyholder_dividend if however the amount returned depends only on the claims and expense experience of the insured the amount returned represents only underwriting profits and there is no danger that investment_income will be distributed to policyholders f 2d pincite in congress reacted to the decisions in republic national and american national by revising the definition of policyholder_dividend for life_insurance_companies to ensure that payments dependent on the experience of a company with respect to a particular policyholder or group were classified as policyholder dividends sec_808 now includes experience-related refunds in the definition of dividends_to_policyholders sec_808 limits the term experience related refund however to any refund_or_credit based on the experience of the contract or the group those kinds of refunds are generally provided for or fixed in the contract that a policyholder or a group of policyholders enter into with an insurance_company nothing in the legislative_history of sec_808 indicates congress considered the term experience-rated refunds to include payments made to policyholders based on the entire experience of the company consequently it does not appear that sec_804 includes payments that in the aggregate are based on the entire experience of the company see h rept part 98th congress 2d session p and s prt vol 98th congress 2d session p nevertheless the amounts at issue in the present case if paid_by a life_insurance_company would be policyholder dividends within the expanded definition in sec_808 presumably under sec_808 for the reasons reflected above we believe such payments by a nonlife insurance_company would be policyholder dividends for purposes of sec_832 in the present case the total payments at issue are based on the entire experience of the taxpayer credits paid to an eligible member reflect not only a return of a portion of that member’s contributions but also a share regardless of the fund year in which earned or incurred of taxpayer’s investment_income and other income general corporate expenses and favorable and unfavorable loss experience with respect to other members the formulas by which the payments are computed make clear that the payments are the primary mechanism for distributing taxpayer’s profits to members we are aware of no tax rule that would limit the formula by which taxpayer may allocate dividend payments among its members accordingly we conclude the payments at issue will constitute policyholder dividends for purposes of sec_832 and thus can not be properly characterized as a liability for return_premiums under a retrospective rating plan based on experience for purposes of sec_832 and sec_1 a ii we express no opinion regarding the proper timing of any deduction for the payments with respect to which taxpayer has sought this ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel financial institutions and products by signed mark s smith mark smith chief branch
